UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6613


DAVID LAMONT GIBSON,

                Petitioner - Appellant,

          v.

TIMOTHY STEWART, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-03304-DKC)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lamont Gibson, Appellant Pro Se. Jakarra Jenise Jones,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David     Lamont      Gibson,    a     District      of     Columbia      prisoner

incarcerated in Maryland, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2241 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of        appealability.              28    U.S.C.     §

2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent      “a    substantial       showing       of     the    denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,      537    U.S.      322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Gibson has not made the requisite showing.                       Accordingly, we deny

a   certificate       of    appealability         and    dismiss    the    appeal.        We

dispense       with      oral   argument      because       the     facts      and   legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3